     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 1 of 14




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION


JASON COMPTON, and all others
similarly situated,
                                           Case No. 1:19-cv-00033-AW-GRJ
      Plaintiff,

v.

GENERAL MOTORS LLC,

      Defendant.
                                           /

                         JOINT RULE 26(f) REPORT

      Pursuant to Federal Rule of Civil Procedure 26(f) and this Court’s April 24,

2019 Initial Scheduling Order (Dkt. No. 22), counsel for the parties conferred by

telephone on May 24, 2019.

      In attendance on behalf of the Plaintiff were

      F. Jerome Tapley
      Adam W. Pittman
      CORY WATSON, P.C.
      2131 Magnolia Avenue South
      Birmingham, AL 35205
      jtapley@corywatson.com
      apittman@corywatson.com

      Jeffrey A. Koncius
      Melanie M. Palmer
      KIESEL LAW LLP
      8648 Wilshire Boulevard
      Beverly Hills, CA 90211-2910
                                          1
     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 2 of 14



      koncius@kiesel.law
      palmer@kiesel.law

      Archie Grubb
      BEASLEY ALLEN
      4200 Northside Pkwy NW
      Building One, Suite 100
      Atlanta, GA 30327
      archie.grubb@beasleyallen.com

      In attendance on behalf of General Motors was

      Jared A. Levine
      CROWELL & MORING LLP
      590 Madison Ave., 20th Floor
      New York, NY 10022
      Tel: (212) 223-4000
      Fax: (212) 223-4134
      jalevine@crowell.com


      The parties respectfully submit the following Joint Rule 26(f) Report:

I.    TOPICS ADDRESSED PURSUANT TO RULE 26(F) OR THE
      ORDER
      A.    Magistrate Judge Jurisdiction (Order at ¶ 2(a)(i)):

      The parties conferred on Magistrate Judge jurisdiction.

      B.    Nature and Basis of Claims and Defenses (Rule 26(f)(2); Order at
            ¶ 2(a)(ii)):
      The parties discussed the nature and basis of claims and defenses and in

good faith attempted to identify the principal factual and legal issues in dispute.

Plaintiff’s Statement on Claims and Defenses

      Plaintiff contends that millions of 2014 and newer GM trucks and SUVs

                                          2
       Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 3 of 14



(including Chevrolet, GMC, and Cadillac vehicles) share a common defective

component in each’s braking system: the vacuum pump that provides “vacuum

assist” to a vehicle’s brake booster. Plaintiff contends that General Motors has

extensive prior knowledge of the tendency of vacuum pumps to fail due to a

common defect, and that vacuum pump failure results in a hard brake pedal and a

sudden and unexpected compromise of a vehicle’s stopping distance. Plaintiff

brings a single claim pursuant to the Florida Deceptive and Unfair Trade Practices

Act, Fla. Stat. §§ 502.201 et seq. (“FDUTPA”), alleging that General Motors had a

duty to disclose its vehicles’ dangerous characteristics to consumers, but failed to

do so. Plaintiff seeks to certify this case as a class action pursuant to Fed. R. Civ.

P. 23(b)(2) and (b)(3) on behalf of all persons who purchased or leased a class

vehicle in the State of Florida.

       Since the filing of this case, General Motors issued a recall concerning the

undisclosed defect alleged in the complaint. “General Motors has decided that a

defect which relates to motor vehicle safety exists in” the Class Vehicles (ECF No.

50-1, Ex. 1, “GM Recall Center”) attributable to “a specific vacuum brake assist

pump design,” (ECF No. 50-2, Ex. 2, NHTSA “Safety Recall Report”). GM’s

Safety Recall applies to approximately 3.46 million U.S. vehicles, including

apparently all Class Vehicles identified in Plaintiff’s Complaint. (ECF No. 23 ¶

90).

                                           3
     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 4 of 14



      Notably, the recall does not rectify the actual faulty design that Plaintiff

contends should have been disclosed to the Plaintiffs and all consumers in Florida.

Instead, the recall applies a software update to “improve how the system utilizes

the hydraulic brake boost function” after the defective vacuum pump fails. (ECF

No. 50-2). As a result, even this Safety Recall cannot remedy GM’s consumer

fraud—GM has knowingly sold millions of vehicles with defectively designed

brake vacuum assist pumps for years, never told consumers, and will continue to

let putative class members experience the resulting vacuum pump failures.

GM’s Statement on Claims and Defenses

      GM denies plaintiff’s allegations and has filed a motion to dismiss plaintiff’s

sole FDUTPA cause of action for failure to state a claim. GM specifically denies

that there is any defect in the brake system of Class Vehicles or that Class Vehicles

have any consumer safety issues. The Class Vehicles meet all federal motor

vehicle safety standards for brake performance. GM provided guidance to

independent, authorized GM dealerships on addressing Class Vehicles in the rare

instances where a customer reports increased brake pedal effort. GM also provided

extended warranty coverage for this issue in these vehicles for a period of 6 years

or 72,000 miles to provide affected customers with repairs at no charge and

reimbursement of previously paid repairs.

      On September 11, 2019, while this litigation was pending, NHTSA and GM

                                            4
     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 5 of 14



announced a voluntary, nationwide recall of nearly 3.5 million vehicles, including

the Class Vehicles, relating to “increased brake pedal effort.” Product Safety

Recall: N192268490 Increased Brake Pedal Effort (Sept. 2019), available at

https://static.nhtsa.gov/odi/rcl/2019/RCSB-19V645-6988.pdf.

      The recall notice describes that “in some circumstances,” the “vacuum pump

output may decrease over time, decreasing the amount of vacuum/power brake

assist.” Id. Pursuant to the recall, “[d]ealers will reprogram the electronic brake

control module with a new calibration that will improve how the system utilizes [a]

hydraulic brake boost assist function when vacuum assist is depleted.” Id. The

notice indicates that the recall will be carried out pursuant to the U.S. National

Traffic and Motor Vehicle Safety Act and directs service personnel to repair the

impacted vehicles’ braking systems free of charge.

      Under applicable federal law, GM’s voluntary recall of vehicles is subject to

NHTSA oversight. See 49 U.S.C. §§ 30120(c)–(e), 30165(a); 49 C.F.R. § 1.50(a).

GM is required by statute to notify all relevant registered owners of the recall. See

49 U.S.C. §§ 30118(c), 30119(d). And GM is further obligated to “remedy the

defect or noncompliance without charge when the vehicle or equipment is

presented for remedy.” 49 U.S.C. § 30120(a).

      GM has fulfilled all legal and contractual obligations to plaintiff and other

consumers. GM denies that this action can be certified as a class action because

                                           5
     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 6 of 14



plaintiff cannot meet the requirements of Rule 23.

      This class action is the third one filed involving identical allegations about

the brake system in the same population of GM vehicles. The first action filed by

the same counsel in this action is Peckerar et al. v. General Motors, 5:18-cv-02153

(C.D. Cal) (filed October 9, 2018). The second action filed by different counsel is

Quitno et al. v. General Motors, 1:18-cv-07598 (N.D. Ill.) (filed November 16,

2018). GM believes that this Court and the other two courts should assist the

parties in coordinating discovery and any other matters that would increase the

efficiencies and conserve the resources of the courts and the parties.

Plaintiff’s Principal Factual and Legal Issues

    Whether Class Vehicles share a materially common design in their vacuum
     pumps;
    Whether General Motors had a duty to disclose the potential for, and
     consequences of, a failure of Class Vehicles’ vacuum pumps under
     FDUTPA;
    Whether General Motors failed to make the allegedly required disclosures to
     Plaintiff and the Class;
    Whether Plaintiff and the Class Members suffered actual damages as a result
     of General Motors’ alleged nondisclosure;
    Whether this action is suitable for class treatment pursuant to FRCP 23
     (b)(2) because General Motors has acted in a way that applies generally to
     the class, supporting injunctive or declaratory relief under FDUTPA; and
    Whether this action is suitable for class treatment pursuant to FRCP 23
     (b)(3) because common questions of law and fact predominate over
     individual issues and a class action is a superior to individual litigation.
GM’s Principal Factual and Legal Issues

                                           6
       Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 7 of 14




    Whether in light of the GM recall, plaintiffs have standing to pursue any
     claims against GM, and whether the Court should dismiss plaintiffs’ claims
     seeking injunctive relief under the doctrine of prudential mootness;
    Whether Plaintiff viewed any allegedly deceptive GM advertising or
     communications prior to purchasing his used vehicle;
    Whether any allegedly deceptive GM advertising or communications caused
     any actual injury or damages to Plaintiff;
    Whether Plaintiff’s vehicle suffers from any alleged defect;
    Whether Plaintiff has any actual injury or damages as a result of any alleged
     defect;
    Whether Plaintiff’s claim has been mooted by subsequent events;
    Whether the class vehicles suffer from a common design defect;
       Whether plaintiff can meet Rule 23 requirements for the certification of a
       class action.
       C.    Settlement, Resolution and ADR (Rule 26(f)(2); Order at ¶
             2(a)(iii)):
        The parties discussed and will continue to discuss potential settlement and,

if they agree in the future that a mediator will be helpful, they will engage one.

       D.    Proposed timetables and cutoff dates for joinder, amendments
             and filing of motions (Order at ¶ 2(a)(iv)):
       The parties propose the following schedule, amending the dates set forth in

the Court’s Initial Scheduling Order:

Deadline For Joinder Of Parties And Amendment Of            December 1, 2019
Pleadings
Last Day To File Plaintiff’s Motion For Class
Certification (and Expert Report on Class Issues, If        June 31, 2020
Any)
Last Day To File GM’s Opposition To Certification           50 Days after Motion
Motion (and Expert Report on Class Issues, If Any)

                                            7
     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 8 of 14




Last Day To File Reply On Certification Motion            21 Days after Opposition



      E.     Discovery requirements, timing and phasing (Rule 26(f)(3); Order
             at ¶ 2(a)(v)):

      The parties propose that fact and expert discovery deadlines and dispositive

motions be determined based on the Court’s ruling on class certification as

follows:

Fact Discovery on Merits Issues Will Be Completed         90 days after ruling

Plaintiff’s Reports of Merits Experts                     90 days after ruling

GM’s Reports of Merits Experts                            135 days after ruling

All Parties’ Rebuttal Reports of Merits Experts           160 days after ruling

Expert Discovery Ends                                     180 days after ruling

Parties File Dispositive Motions                          210 days after ruling

Oppositions To Dispositive Motions                        240 days after ruling

Replies On Dispositive Motions                            265 days after ruling

      The parties do not request any changes be made to the limitation on

discovery pursuant to the Federal Rules of Civil Procedure.

       The parties expect discovery in this complex litigation will require more

time than the Court’s Initial Order allowed due to the complication of the technical

and engineering-related factual issues bearing on both the merits of this case and

on the Court’s rigorous analysis of class certification required by Rule 23.
                                          8
     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 9 of 14



Discovery will also include requests for documents and information from third

parties, including suppliers of relevant GM components, the National Highway

Traffic Safety Administration, and putative class members.

      As discussed on the telephonic conference before the Court on September

20, 2019, the parties will work in good faith to coordinate discovery with the

parties in the Peckerar and Quitno actions to avoid duplication of discovery.

      1.      Discovery Sought by Plaintiff

      Plaintiff believes discovery into the following topics will be necessary:

       The braking mechanisms at issue in the Class Vehicles, including their

           design, potential changes in design over time, and components;

       Failure analyses, if any, performed by General Motors’ engineers and its

           non-party suppliers;

       The number of braking systems at issue and the number of manifestations

           of the defect at issue across hundreds of thousands of Class Vehicles;

       The engineering analysis concerning GM’s recall;

       The basis for GM’s decision not to remedy the defective part through a

           retrofit and instead focus on a software “Band-Aid”;

       Whether Class Vehicles were sold with the Class Defect;

       Whether GM disclosed the presence of the Class Defect to consumers;

       Whether GM’s failure to disclose the Class Defect caused Class

                                            9
     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 10 of 14



           Members to be damaged.

      2.      Discovery Sought by GM

      GM anticipates taking discovery of plaintiff and any experts (including

depositions, interrogatories, document requests, and requests for admission) on

subjects including but not limited to the following:

       Plaintiff’s purported damages, including any attempts to sell his vehicle,

           any efforts to seek repairs or servicing for his vehicle, and the current

           condition of his vehicle.

       Plaintiff’s contracts with the dealerships from whom he purchased his

           vehicle and any other materials he received relating to his vehicle.

       Plaintiff’s maintenance and operation of his vehicle, including all

           services obtained under any warranty for his vehicle.

       Plaintiff’s communications about his vehicle, including with GM and

           others.

       Plaintiff’s past history of vehicle ownership.

       Plaintiff’s efforts to obtain relief in the GM recall.

      GM also anticipates taking discovery relevant to plaintiff’s proposed motion

for class certification, including whether plaintiff satisfies the requirements of Rule

23(a) and (b)(3). This class discovery will include discovery of plaintiff, relevant

experts, and absent class members to assemble a factual record demonstrating that

                                            10
     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 11 of 14



any questions of fact or law common to the proposed class do not predominate

over questions affecting only individual members, as required by Rule 23(b)(3),

and a class action is not the superior method to resolve any disputes and is not

manageable. As part of putative class member discovery, GM proposes to take up

to 10 depositions of putative class members, with the permission of the Court.

Class discovery will also focus on whether the named representative plaintiff is an

adequate representative of the class and whether his claims are typical.

      F.     Production of information from electronic or computer-based
             media (Rule 26(f)(3); Order at ¶ 2(a)(vi)):
      The parties discussed issues relating to electronically stored information and

they anticipate the disclosure of ESI in this case, which should be governed as

follows:

      1.     Disclosure or production will be limited to data reasonably available

to the parties in the ordinary course of business, including data under the custody

or control of the parties as contemplated by Rule 26;

      2.     If there is data that is beyond what is reasonably available to the

parties in the ordinary course of business, the Parties will discuss the anticipated

scope, cost and time required for its disclosure or production, and who will bear

the cost;

      3.     The parties will confer in good faith to reach agreement on a

stipulated protocol for the production of ESI;

                                          11
     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 12 of 14



      4.     The parties discussed the preservation of potentially discoverable data

and information and custodians and agree that reasonable measures will be taken to

preserve such electronically stored information in accordance with the Federal

Rules of Civil Procedure;

      5.     With regard to Rule 26(f)(3)(D)’s requirement that the parties discuss

claims of privilege or work product protection, the parties agree that any party that

withholds or redacts a document, in whole or in part, based on a claim of privilege

or work product protection will follow an agreed procedure set forth in a stipulated

protective order. The parties have agreed to a stipulated protective order and have

submitted that order to the Court for approval.

      6.     The parties do not anticipate at this time any problems which might

arise in connection with electronic or computer-based discovery. To the extent an

issue arises regarding electronic discovery with regard to scope, cost, and time

required, the parties will work together in good faith to resolve such issues. The

parties further agree that reasonable measures will be taken to preserve such

electronically stored information in accordance with the Federal Rules of Civil

Procedure.

      G.     Good faith estimate as to trial date (Order at ¶ 2(a)(vii)):

      As Plaintiff seeks certification of a class, the decision on that motion will

impact the timing for the completion of fact discovery, dispositive motions, and

                                          12
     Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 13 of 14



trial. To allow sufficient time for discovery, dispositive motions, and, if necessary,

appeals and notice to putative class members, the parties suggest a trial date after

September 27, 2021.

      H.     Other matters to be raised (Order at ¶ 2(a)(viii)):

      The parties agree that papers not served through ECF may be served by

electronic means on all parties in accordance with Rule 5(b)(2)(E). For the

purposes of clarity, papers within the scope of Rule 4 must be served in accordance

with that Rule.

      The Parties do not see the need to raise any other matters with regard to

specific aspects or the uniqueness of this case, including any applicable subject

within Rule 16(c).

      I.     Timing of Initial Disclosures (Rule 26(f)(2); Order at ¶ 2(b)):

      The parties will serve their Rule 26(a)(1) initial disclosures by email

consistent with the Court’s Initial Scheduling Order.



DATE: September 27, 2019




                                           13
    Case 1:19-cv-00033-AW-GRJ Document 54 Filed 09/27/19 Page 14 of 14




/s/ Adam W. Pittman                     /s/ Kathleen Taylor Sooy
F. Jerome Tapley, FL Bar No. 0022066    Kathleen Taylor Sooy (PHV)
Hirlye R. “Ryan” Lutz, III, PHV         Jared A. Levine (PHV)
Adam W. Pittman, PHV                    CROWELL & MORING LLP
CORY WATSON, P.C.                       1001 Pennsylvania Avenue NW
2131 Magnolia Avenue South              Washington, DC 20004
Birmingham, AL 35205                    Telephone: 202-624-2500
Tel.: (205) 328-2200                    Facsimile: 202-628-5611
Fax: (205) 324-7896                     ksooy@crowell.com
jtapley@corywatson.com                  jalevine@crowell.com
rlutz@corywatson.com
apittman@corywatson.com                 Ginger Barry Boyd
                                        Florida Bar Number 294550
Attorneys for Plaintiff Jason Compton   NELSON MULLINS RILEY &
                                        SCARBOROUGH LLP
                                        215 South Monroe Street, Suite 400
                                        Tallahassee, FL 32301
                                        Telephone: (850) 205-3356
                                        Facsimile: (850) 521-1472
                                        ginger.boyd@nelsonmullins.com

                                        Attorneys for General Motors LLC




                                        14
